  Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.623 Page 1 of 14




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      NORTHERN DIVISION



 EDITH BARKER,


                        Plaintiff,                               ORDER
                                                                  AND
                                                           MEMORANDUM DECISION
 vs.

                                                           Case No. 1:18-cv-61-TC-CMR

 UTAH DEPARTMENT OF
 ENVIRONMENTAL QUALITY, AMANDA
 SMITH, BRAD JOHNSON, and RUSTY
 LUNDBERG,

                        Defendants.




       Pro se plaintiff Edith Barker, in her Amended Complaint, asserts that when she was an

employee of Defendant Utah Department of Environmental Quality (DEQ), the Defendants (both

the agency and individuals at the agency) retaliated against her for filing a previous lawsuit

against them. This, she says, violated her rights under Title VII of the Civil Rights Act, 42

U.S.C. § 1983, and the Americans with Disabilities Act (ADA).

       Defendants have filed a motion to dismiss the Amended Complaint on numerous

grounds, including failure to comply with a court order granting a limited right to amend the

complaint, failure to exhaust administrative remedies, failure to file a timely Title VII claim,

failure to properly plead her § 1983 claim, qualified immunity for the individual defendants, and

collateral estoppel.



                                                 1
    Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.624 Page 2 of 14




        For the reasons set forth below, the Motion to Dismiss is GRANTED. The court finds

that Ms. Barker’s Title VII claim against the DEQ must be dismissed for failure to exhaust

administrative remedies and because it is time-barred. Her § 1983 claim against the individual

supervisors fails to state a claim upon which relief can be granted. And her ADA claims are

improper because they go beyond the scope of the court’s June 25, 2020 Order granting a limited

right to amend the complaint.1

                     PROCEDURAL AND FACTUAL BACKGROUND

        Ms. Barker is a former employee of the Utah Division of Waste Management and

Radiation Control, which is a division of the DEQ. The individual Defendants were either direct

or indirect supervisors of Ms. Barker (their relationship to her in the chain of supervisors at the

agencies is not entirely clear). Amanda Smith was the Executive Director of the DEQ, Brad

Johnson was the DEQ Deputy Director, and Rusty Lundberg was the Division Director of

Radiation Control.

        This lawsuit arises out of what Ms. Barker believes were actions designed to retaliate

against her for filing a lawsuit in 2013 against the DEQ and several DEQ employees, including

the individual Defendants here. (See Barker v. Dep’t of Envtl. Quality, et al., 1:13-cv-89-CW

(D. Utah) (“the 2013 Case”).)

        Ms. Barker filed her original complaint in this case (ECF No. 3) on June 1, 2018. She

listed the Utah Attorney General and the State of Utah as defendants and asserted both a Title



1
 See June 25, 2020 Order, ECF No. 35. In addition to limiting Ms. Barker’s claims to Title VII
and § 1983, the order prohibited Ms. Barker from bringing claims against any individual other
than Amanda Smith, Brad Johnson, and Rusty Lundberg. Defendants suggest that allegations in
the body of the Amended Complaint improperly assert claims against other individuals. Because
those individuals are not listed in the caption of the Amended Complaint, the court finds she has
not named them as parties. Indeed, Ms. Barker clarifies that issue in her opposition
memorandum. (See Pl.’s Response to Defs.’ Mot. Dismiss at 2, ECF No. 39.)
                                                  2
    Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.625 Page 3 of 14




VII claim and a § 1983 claim. On May 24, 2019, the court dismissed her § 1983 claim with

prejudice (sovereign immunity barred the claim) and the Title VII claim without prejudice (she

was given another chance to establish timely exhaustion of administrative remedies). (See May

24, 2019 Order & Mem. Decision, ECF No. 23.) When the court ruled on her subsequent motion

for leave to amend, it granted limited permission. She was only allowed to name the DEQ and

three individuals as defendants, and she was only allowed to assert Title VII and § 1983 claims.2

(June 25, 2020 Order at 5, ECF No. 35.)

        Following that order, Ms. Barker filed her Amended Complaint on July 15, 2020,

changing the list of defendants to the DEQ, Ms. Smith, Mr. Johnson, and Mr. Lundberg. She

alleges that those Defendants retaliated against her “by engaging in [a series of] hostile

activities,” including termination of her job through a reduction in force (RIF), that “bore no

relationship to any legitimate workplace objectives and were purely motivated by a retaliatory

animus due to Ms. Barker’s legal proceedings[.]” (Am. Compl. ¶ 15, ECF No. 36.) Defendants

now ask the court to dismiss the Amended Complaint.

                                             ANALYSIS

Standard of Review

        Rule 8 requires that a complaint set forth a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). If the plaintiff fails to

satisfy this “notice pleading” requirement, she may be subject to a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be



2
  In that order, the court acknowledged Defendants’ argument that Ms. Barker’s Title VII claim
against newly-added DEQ was untimely, but the court declined to consider that argument
because the relation-back rule had not been briefed. (June 25, 2020 Order at 4, ECF No. 35.)
Instead, the court invited the Defendants to raise that issue in a subsequent motion to dismiss,
which they have done here.
                                                   3
  Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.626 Page 4 of 14




granted.

       When reviewing Defendants’ Rule 12(b)(6) motion, the court must accept all well-

pleaded factual allegations as true and construe them in a light most favorable to the plaintiff.

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). But “the tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to legal conclusions. Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id. at 678. The United States Supreme Court emphasized that “Rule 8 marks a notable and

generous departure from the hypertechnical, code-pleading regime of a prior era, but it does not

unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.” Id. at

678–79.

       To avoid dismissal, a plaintiff must state a facially-plausible claim containing “factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 678. The plausibility standard requires “more than a sheer possibility

that a defendant has acted unlawfully.” Id.

       Because Ms. Barker is proceeding pro se, the court construes her pleadings liberally and

holds them “to a less stringent standard than formal pleadings drafted by lawyers.” Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). But the court must not assume the role of

advocate on behalf of a pro se litigant. Id. And the court “will not supply additional factual

allegations to round out a plaintiff's complaint or construct a legal theory on a plaintiff's behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).

ADA Claims

       In the court’s order granting Ms. Barker limited leave to file an amended complaint, she

was only allowed to file claims under Title VII and § 1983. (See June 25, 2020 Order at 5, ECF



                                                  4
  Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.627 Page 5 of 14




No. 35.) Ms. Barker concedes that the ADA claims were not permitted. (See Pl.’s Response to

Defs.’ Mot. Dismiss at 2, ECF No. 39.) For these reasons, the court dismisses Ms. Barker’s third

and fourth causes of action.

Title VII Claim Against the DEQ

       The DEQ asserts that the court must dismiss the Title VII claim because Ms. Barker

failed to exhaust her administrative remedies. It also argues that her late addition of the DEQ as

a defendant is untimely because the amendment does not relate back to the date of the original

complaint. The court agrees.

   1. Relation Back of the Amendment

       Ms. Barker first listed DEQ as a defendant on July 15, 2020, when she filed her Amended

Complaint. The statute of limitations for a Title VII claim is 90 days and is measured from the

date the plaintiff received her Notice of Right to Sue. Witt v. Roadway Express, 136 F.3d 1424,

1429 (10th Cir. 1998) (citing 42 U.S.C. § 2000e-5(f)(1)). Ms. Barker’s Notice is dated February

28, 2018. (“Dismissal and Notice of Rights,” Ex. B-1 to Compl., ECF No. 3-2.) Accordingly, to

comply with the filing time, Ms. Barker should have listed DEQ as a defendant no later than

May 29, 2018.

       Because she did not, her claim is time-barred unless she can rely on the relation-back

doctrine, which is set out in Federal Rule of Civil Procedure 15(c):

       An amendment to a pleading relates back to the date of the original pleading when
       … the amendment changes the party or the naming of the party against whom a
       claim is asserted … if, within the period provided by Rule 4(m) for serving the
       summons and complaint [i.e., 90 days], the party to be brought in by amendment:
       (i) received such notice of the action that it will not be prejudiced in defending on
       the merits; and (ii) knew or should have known that the action would have been
       brought against it, but for a mistake concerning the proper party’s identity.

Fed. R. Civ. P. 15(c)(1)(C) (emphasis added).



                                                 5
    Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.628 Page 6 of 14




        DEQ points to the second element, stating that it neither knew nor should have known

that it would have been named in the original Title VII claim “but for a mistake concerning” its

identity. Based on the record and procedural history of Ms. Barker’s claims, the court agrees.

        The procedural history of Ms. Barker’s claims is not limited to this case. She also

litigated two parallel cases in the District of Utah, one of which was originally brought against

the DEQ.

        Specifically, in June 2018, Ms. Barker filed three separate suits against numerous State of

Utah entities and employees, all of which arose out of the termination of her employment and all

of which asserted Title VII, § 1983, and ADA claims. One of those cases is the one now before

the court. The other two cases were dismissed in 2020.3 Ms. Barker’s management of her

complaint in one of those cases—Barker II— shows she was not mistaken about DEQ’s identity

here.

        In Barker II (Barker v. Utah Dep’t of Envtl. Quality, 2:18-cv-68-DB, D. Utah), Ms.

Barker alleged the very same events and wrongs. (Cf. June 14, 2018 Compl. in Barker II ECF

No. 3 to July 15, 2020 Am. Compl. ECF No. 36.) She initially named the State of Utah and the




3
  On the same day Ms. Barker filed this case, she filed an almost identical complaint focusing on
the same events she alleges in this case, i.e., retaliation (hostile work environment and
termination of employment) for filing the 2013 lawsuit. (See Barker v. Utah Dep’t of Human
Res. Mgmt., 2:18-cv-60-JNP, D. Utah (Barker I).) There she brought claims for violation of
Title VII, 42 U.S.C. § 1983, and the ADA against the Utah Department of Human Resources
Management and the State of Utah. She later amended her complaint, dismissing the State of
Utah and UDHRM. In a subsequent amendment, she brought a Title VII claim against state
employees named in their official capacities. In May 2020, the court dismissed Ms. Barker’s
Title VII claim after addressing a similar “relation back” argument. (See May 27, 2020 Order
Adopting R. & R. and Granting Mot. Dismiss, ECF No. 53 in Barker I.) The court held that Ms.
Barker’s attempt to list the individuals in their official capacities (in other words, to add the state
agencies they represented) would not relate back to her initial complaint under Rule 15(c)
because “the court [had] no reason to believe she brought her Title VII [sic] against the State of
Utah and UDHRM due to a mistake concerning the proper parties’ identities.” (Id. at 18.)
                                                   6
  Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.629 Page 7 of 14




DEQ as defendants. But on May 17, 2019, she amended her complaint by removing the State of

Utah and the DEQ, and adding individual defendants, including then-Governor Gary Herbert and

workplace supervisors. (See Am. Compl. in Barker II ECF No. 30.) Ultimately, on June 16,

2020, the court dismissed the case because Ms. Barker was not allowed to bring Title VII or

ADA claims against individual defendants and because her allegations asserting a § 1983 claim

did not state a claim upon which relief could be granted. (See June 16, 2020 Order Adopting R.

& R. in Barker II ECF No. 53 (adopting Magistrate Judge Romero’s Feb. 13, 2020 R&R, ECF

No. 44).)

          There is no question that Ms. Barker knew how to name DEQ in her retaliation claim

many months before she actually added DEQ in this case. Accordingly, the court finds that

naming DEQ as a defendant in this suit two years later was not based on mistaken identity.

Because her amendment does not relate back to 2018, her Title VII claim against DEQ is time-

barred.

   2. Exhaustion of Remedies

          Alternatively, even if Ms. Barker’s amendment relates back to the date she filed her

original complaint, she cannot avoid the fact that her failure to exhaust administrative remedies

bars her Title VII claim.

          A person bringing a Title VII claim must first file with the Equal Employment

Opportunity Commission (EEOC) or appropriate state agency within the applicable time frame.

          Defendants contend that Ms. Barker’s Title VII claim is time-barred because she did not

file her claim within 300 days (the statutorily-imposed time limit) of the date she was notified

she would be fired as part of a reduction-in-force decision. Because Ms. Barker received




                                                  7
  Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.630 Page 8 of 14




notification on April 22, 2015, she had to file her claim with the EEOC no later than February

16, 2016.

       Ms. Barker does not allege in the body of her amended complaint a specific date on

which the EEOC received the claim. To establish that important fact, she attaches to her

amended complaint a Dismissal and Notice of Rights from the EEOC dated February 28, 2018

(Ex. A-1 to Am. Compl., ECF No. 36-1), a February 19, 2016 EEOC email confirming receipt of

her claim (but not stating when the claim was received) (Ex. A-3 to Am. Compl., ECF No. 36-3),

a copy of her bank statement showing a FedEx charge on February 12, 2016 (Ex. A-5 to Amend

Compl., ECF No. 36-5), and a March 14, 2020 affidavit (Ex. A-4 to Am. Compl. ECF No. 36-4)

in which she says, without information providing foundation and personal knowledge, that “the

Phoenix EEOC office did receive her complaint on Monday February 15th” (“Certification,” Ex.

A-4 to Am. Compl., ECF No. 36-4).

       Ms. Barker’s allegations and documents do not provide the information necessary to

allege that she exhausted her administrative remedies. Neither the EEOC Dismissal nor the

EEOC confirmation email identify the date the EEOC received the claim. Ms. Barker’s bank

statement is too ambiguous. It does not identify the purpose of the FedEx charge, and the fact

that the charge occurred on February 12, 2016, does not prove the EEOC received her claim on

or before February 16, 2016. Finally, she does not explain in her affidavit how she has personal

knowledge of the date EEOC received her claim.

       “While Title VII’s mandatory time limit for filing charges with the EEOC is not a

jurisdictional prerequisite (and is thus subject to waiver, estoppel, and tolling when equity

requires), the obligation to demonstrate timeliness in filing a charge is a condition precedent to

suit and thus a burden for plaintiffs to carry.” Montes v. Vail Clinic, Inc., 497 F.3d 1160, 1167



                                                 8
    Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.631 Page 9 of 14




(10th Cir. 2007). With no definitive information that the EEOC received the claim by February

16, 2016, Ms. Barker has not sustained her burden under Rule 8 and Rule 12(b)(6). See Nat’l

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 108 (2002) (noting that courts must strictly

adhere to Title VII’s procedural requirements, including timely exhaustion of administrative

remedies). Accordingly, her Title VII claim must be dismissed.

1983 Claims Against Individual Defendants

        Ms. Barker alleges that individual defendants Amanda Smith, Brad Johnson, and Rusty

Lundberg violated her § 1983 rights by retaliating against her for bring a lawsuit against them in

2013. In their motion to dismiss, they argue the claims must be dismissed because Ms. Barker’s

allegations are conclusory and do not identify what each individual did to violate her rights.4

        1. Allegations5

        In the great majority of the Amended Complaint’s allegations, Ms. Barker groups the

Defendants together when she describes the retaliatory acts, and her descriptions are often

general or couched in terms that are nothing more than legal conclusions.

        She uses the term “they” or “§ 1983 Defendants” throughout the complaint, often in

connection with general assertions of fact or legal conclusions. At the beginning of her

complaint, she alleges that “[t]hey subjected her work and her comportment to intrusive,

intimidating, and constant increased scrutiny that was materially different from those and other

similarly situated circumstances.” (Am. Comp. ¶ 15.a.)




4
  They also assert qualified immunity and collateral estoppel, but the court does not address those
issues because Ms. Barker’s pleading is insufficient under Rule 8.
5
  Well-pleaded facts are taken from Ms. Barker’s Amended Complaint and treated as true for
purposes of the court’s analysis under Rule 12(b)(6). Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007). Legal conclusions are not. Iqbal, 556 U.S. at 678.
                                                 9
 Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.632 Page 10 of 14




   Her subsequent allegations are either similarly vague or not tied to a particular defendant.

For instance, she says:

      “They assigned her more work and responsibilities than other similarly situated

       employees and withdrew support and materials needed for her to complete her duties;”

      “§ 1983 Defendants terminated Ms. Barker’s employment on May 20, 2015;”

      “§ 1983 Defendants engaged in numerous retaliatory, intimidating, and hostile acts

       against her;”

      “§ 1983 Defendants initiated retaliatory investigations against Ms. Barker, instead of

       investigating the perpetrators;”

      “§ 1983 Defendants’ hostile, intimidating, and retaliatory acts against Ms. Barker caused

       a ‘chilling effect’ on Ms. Barker’s ability to engage in her First Amendment rights in the

       workplace, and in her civil suit;”

      “§ 1983 Defendants’ purpose was to cause Ms. Barker serious emotional harm and to

       cause her to cease her protected activities;”

      “§ 1983 Defendants were motivated against Ms. Barker because of her prosecution of her

       civil suit;” and

      “§ 1983 Defendants’ conduct violated clearly established constitutional rights of free

       speech to seek redress in a court of law for the harm she suffered, which a reasonable

       person should have known and know.”

(Id. ¶¶ 15.e., 19–21, 23.)

       Even when Ms. Barker uses specific names and a few specific facts, she still groups

individuals together, some of whom are not even defendants. For instance, she alleges that

       Defendant UDEQ’s agents and the § 1983 Defendants Rusty Lundberg, Craig
       Jones and Phil Goble exponentially increased Ms. Barker's work. For example,

                                                10
    Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.633 Page 11 of 14




        unlike all other similarly situated technicians, they required Ms. Barker to register
        more then [sic] 6,000 x-ray machines over such a short time period that they
        knew, or should have been aware, it would be impossible for her to complete.
        Moreover, no other person could have accomplished the task. It was essentially an
        impossible task that was specifically designed to set Ms. Barker up for failure.

(Id. ¶ 15.e (emphasis added).) She says they (i.e., a group of individuals) ignored her reports of

harassing activity and instead improperly investigated her:

        Rusty Lundberg, Amanda Smith, Craig Jones, Brad Johnson and the UAG [Utah
        Attorney General] instigated, supported, and condoned several investigations
        against Ms. Barker. Whenever Ms. Barker complained of intimidation and
        inexplicable scrutiny (for example by Rusty Lundberg, Craig Jones, Scott Baird,
        and Brad Johnson) or death threats due to Ms. Barker filing her suit; in example, a
        UDEQ employee approached Ms. Barker and told her “Murder is nice:” the DEQ
        and UAG would use Ms. Barker's complaint to investigate her—they would not
        investigate those intimidating her with death threats. Utah Department of Human
        Resource Management (UDHRM) Dana Powers and Greg Hargis compiled and
        maintained Defendant UDEQ's and the UAG’s investigations.

(Id. ¶ 15.b (emphasis added).) And a group of defendants (both individual Defendants and non-

defendants) allegedly implemented a RIF which was designed to get rid of her.

        Rusty Lundberg, Amanda Smith, Craig Jones, Brad Johnson, Dana Powers, Scott
        Baird, and Scott Anderson explicitly and implicitly used their power and
        influence to manipulate and implement an arbitrary reduction in force, which was
        purposely designed to eliminate Ms. Barker's position, because of her protected
        activities, free speech, and legal proceedings.

(Id. ¶ 15.d (emphasis added).)

        As discussed below, these conclusory and bundled allegations do not satisfy the pleading

standards applicable to a § 1983 claim against her numerous supervisors.6


6
  In Defendants’ motion to dismiss, they supplement Ms. Barker’s factual allegations with a
transcript of sworn witness testimony given during the November 2015 Utah Career Service
Review Office (CSRO) administrative hearing addressing Ms. Barker’s retaliation claims. (See,
e.g., Mot. Dismiss at 2 n.1, 12 n.35.) With few exceptions, a court may not rely on allegations or
material outside the complaint when evaluating a motion to dismiss. “Generally, the sufficiency
of a complaint must rest on its contents alone. … There are exceptions to this restriction on what
the court can consider, but they are quite limited: (1) documents that the complaint incorporates
by reference [or that are] attached as exhibits to the complaint; (2) documents referred to in the
complaint if the documents are central to the plaintiff's claim and the parties do not dispute the
                                                 11
 Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.634 Page 12 of 14




       2. Failure to Allege a § 1983 Claim

       To allege a § 1983 claim of retaliation for exercising First Amendment rights against a

supervisor, a plaintiff must state that (1) she was engaged in constitutionally protected activity;

(2) the defendant’s actions caused her to suffer an injury that would chill a person from

continuing to engage in that activity; and (3) the defendant's adverse action was substantially

motivated to respond to the plaintiff's exercise of constitutionally protected conduct. Shero v.

City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007); Worrell v. Henry, 219 F.3d 1197, 1212

(10th Cir. 2000). Because § 1983 does not impose vicarious liability, a plaintiff must allege that

the supervisor was personally involved in the retaliatory conduct and that he had a culpable

motivation. Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 767 (10th Cir.




documents' authenticity; and (3) matters of which a court may take judicial notice.” Gee v.
Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010) (internal citations omitted). None of those
exceptions apply here. First, Ms. Barker did not attach any portion of the transcript to her
Amended Complaint and the body of her complaint does not expressly incorporate the transcript
by reference. At most, Ms. Barker alleges that at the hearing, “Greg Hargis, Utah Department of
Human Resource Management (UDHRM), and Craig Jones, Manager-Utah Division of
Radiation Control (UDRC-UDEQ), stated there was increased scrutiny of Ms. Barker, through
UDRC-UDEQ and the Utah Attorney General (UAG).” (Am. Compl. ¶ 15.a.) That single
allegation does not give the court sufficient reason to consider the substance of the sworn
testimony. Second, the transcript is not a central part of Ms. Barker’s claims (as opposed to, for
example, a written agreement, which would be central to a breach of contract claim). Third, the
court may not take judicial notice of the transcript in the way Defendants advocate. While the
court may take notice that the hearing occurred and that a transcript of testimony was created, it
may not take notice of the content of the testimony or assume its truthfulness. See, e.g., Johnson
v. Spencer, 950 F.3d 680, 705–06 (10th Cir. 2020) (courts may not take judicial notice of the
content of court records for truth of the matters they assert); Continental Coal, Inc. v.
Cunningham, 511 F. Supp. 2d 1065, 1071 (D. Kan. 2007) (taking judicial notice of hearing and
its transcript but only admitting the transcript “for the purpose of establishing that various
allegations and statements were made and that the hearings took place, not for the truth of the
allegations or statements”). For these reasons, the court will not consider the transcript. Instead,
the court will determine whether Ms. Barker’s complaint fails to state a claim based solely on the
content of her allegations.
                                                 12
 Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.635 Page 13 of 14




2013).

         In the 2008 case of Robbins v. Oklahoma, where the defendants challenged plaintiff’s

§ 1983 claim with a motion to dismiss, the Tenth Circuit reiterated that

         “[c]ontext matters in notice pleading. Fair notice under Rule 8(a)(2) depends on
         the type of case.” [Phillips v. County of Allegheny, 515 F.3d 224, 239–40 (3d Cir.
         2008).] In § 1983 cases, defendants often include the government agency and a
         number of government actors sued in their individual capacities. Therefore it is
         particularly important in such circumstances that the complaint make clear exactly
         who is alleged to have done what to whom, to provide each individual with fair
         notice as to the basis of the claims against him or her, as distinguished from
         collective allegations against the state. See [Bell Atl. Corp. v. Twombly, 550 U.S.
         544, 565 n.10 (2007).]

519 F.3d 1252, 1249–50 (10th Cir. 2008). There the Tenth Circuit found the plaintiff had not

alleged a § 1983 claim against individual defendants because the “complaint fail[ed] to isolate

the allegedly unconstitutional acts of each defendant, and thereby [did] not provide adequate

notice as to the nature of the claims against each.” Id. at 1250. The Robbins court granted the

individual defendants’ motion to dismiss because,

         [g]iven the complaint's use of either the collective term “Defendants” or a list of
         the defendants named individually but with no distinction as to what acts are
         attributable to whom, it is impossible for any of these individuals to ascertain
         what particular unconstitutional acts they are alleged to have committed.

Id. (emphasis added).

         Just as the unsuccessful plaintiff did in Robbins, Ms. Barker does not distinguish in her

complaint which acts are attributed to each defendant. As described above, most allegations are

conclusory and connected only to generic or broadly-defined groups of defendants. To the

extent some specificity can be gleaned from the complaint, and it is very limited, the allegations

are difficult to track and do not, on their own, state any claim of wrongdoing. For instance,

although she provides the Defendants’ titles, she does not identify or describe each Defendant’s

supervisory role over her. Her descriptions of “investigations” and “scrutiny” are confusing,


                                                  13
 Case 1:18-cv-00061-TC Document 46 Filed 01/27/21 PageID.636 Page 14 of 14




vague, or not connected to any particular person. And the timeline of events is difficult to

determine. All of this makes for a complaint that lacks sufficient notice to the individual

defendants.

       Although the court is mindful of Ms. Barker’s pro se status, neither the court nor the

defendants must sort through her mix of allegations and connect the dots in order to determine

the nature of her claim against each person. Having reviewed the Amended Complaint in its

entirety, the court finds that Ms. Barker has not sufficiently alleged facts showing what each

individual did to violate her rights. Accordingly, her § 1983 claim against Ms. Smith, Mr.

Johnson, and Mr. Lundberg is dismissed under Rule 12(b)(6) for failure to state a claim upon

which relief can be granted.

                                             ORDER

       For the foregoing reasons, Defendants’ Motion to Dismiss Plaintiff’s Amended

Complaint (ECF No. 37) is GRANTED.

       DATED this 26th day of January, 2021.

                                              BY THE COURT:



                                              TENA CAMPBELL
                                              U.S. District Court Judge




                                                14
